 In the Matter Of MARCALUS MANUFACTURING Co., INC.andTEXTILEWORKERS UNION OF AMERICA, C. I. O.Case No.R.402.-DecidedJuly 0, 1941Jurisdiction:paper products manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition ; election necessary.Employees who have voluntarily' applied for and have been inducted intomilitary trainingheldeligible to vote.Unit Appropriatefor CollectiveBargaining:production, maintenance and ship-ping employees exclusive of clerical and supervisor employees.Wall, Haight, Carey, dl Hartpence,byMr. Frederic W. Schumann,of Jersey City, N. J., for the Company.Mr. Alfred Udo ff ,of New York City, for the Union.Mr. Philip Rubin,of Paterson, N. J., for the Association:Mr. Bonnell Phillips,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn January 22, 1941, Textile Workers Union of America, C. I. 0.,herein called the Union, filed with the Regional Director for theSecond Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Marcalus Manufacturing Co., Inc., East Paterson, NewJersey, herein called the Company, and requesting an investigation'and certification of representatives pursuant to Section 9 (c) of theNational Labor Relations At, 49 Stat. 449, herein called the Act.On February 10, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of_ the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 13, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company; the33 N. L. R. Ii., No. 23.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, and upon Marcalus Employees Association, herein calledtheAssociation, a- labor organization claiming to' represent em-ployees directly affected by the investigation.After several post-ponements, a hearing was begun, pursuant to notice, on April21, 1941, at New York City, before Richard J. Hickey, the TrialExaminerdulydesignatedbytheChiefTrialExaminer.Pursuant to requests by various counsel, the hearing was there-after adjourned without objection until April 29, 1941, whenitwas resumed, and terminated on April 30, 1941.The Company,the Union, and the Association were represented by counsel andparticipated in the hearing.Full opportunity to be heard; to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearing the Trial Examiner made rulingson-motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.Pursuant to leave granted by the Board, briefs were filedby the Association, the Union, and the Company on May 15, 16, and19, respectively, which the Board has considered.Upon the entire record in the case, the Board makes the following :-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY.Marcalus .Manufacturing Co., Inc., a New Jersey corporation hav-ing its principal office and only plant at East Paterson, New Jersey,is engaged in the manufacture, sale, and distribution of paper nap-kins, wax paper, and other paper products.During the period fromJune 1, 1940, to December 31, 1940, the Company purchased approxi-mately 4,200 tons or 60 per cent of its raw material, namely, paper,from sources outside the State of New Jersey.During the sameperiod the Company shipped over 60 per cent of its finished products,amounting. in value to over $50,000, to places outside the State ofNew Jersey.'The Company admits that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America., affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.0Marcalus Employees Association is an unaffiliated labor organi-zation admitting to membership employees of the Company.' MARCALUS 1zANUFACTURIING CO., INC.109III.THE QUESTION CONCERNING REPRESENTATIONOn January 13, 1941, the Union, claiming to represent a majorityof the Company's employees in .an appropriate unit, requested byletter that the Company afford, it recognition as the exclusive bar-gaining agent for all its employees in such unit.Although the Com-pany acknowledges receipt of this letter, no reply has been made tothe Union.From a report prepared by the Regional Director it appears thatboth the Union and the Association represent substantial numbers ofemployees of the Company in the unit below found to be appropriate.)We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe' find that the' question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in' Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor -disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company, the Union and the Association. agree that a unitappropriate for the purposes of collective bargaining consists of allproduction,maintenance, and shipping employees of the Companyexclusive of clerical and'supervisory employees.The Union and the Association are not agreed as to the classificationof certain persons claimed- by the Union to be supervisors and hencenot within the defined appropriate unit, but claimed by the Associa-tion to be regular production employees.The Company takes noposition as to the persons in dispute.The Association relies in the main upon the testimony of Majuri,plant superintendent, who stated that, with the possible exception ofSam Spinelli, he alone exercises supervision over the Company's em--ployees.Majuri testified that Spinelli is "in charge of the shippingdepartment under me"; that although Spinelli has no power to hireor discharge, he reports to the superintendent concerning the perform-The Regional Director's report statesthat the Unionsubmitted 60 application cardsfor membership in the Union,all but 7 being dated in themonth of January 1941,of which56 bearthe signaturesof personson the Company's pay roll of January 3, 1941. TheAssociationfiled 71 undated authorization cards,of which 43bear signatures of personson the January 3, 1941 pay roll. Such pay roll lists the names of 125 employees. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDante of other employees in his department.The record shows thatthat Spinelli receives considerably higher wages than do other em-ployees of the Company.Unlike other employees who are paid on apiece work or hourly basis, Spinelli is a salaried employee, workinga five day week.We find that Spinelli is a supervisory employee.The testimony of the Company's president, Marcalus, differed inconsiderable degree from that of Majuri.Marcalus, who is shown inthe record to have hired and assigned duties to certain of the'personsreferred to below, and who evinced thorough knowledge of the Com-pany's personnel, named some seven employees as supervisory assist-ants to Majuri.These persons, according to Marcalus, are "directly[responsible to obtain required production."Aathough these em-ployees, namely Barnes, Scharwath, Gustafson, Hurley, Morock,2Frank Gaglione and DiChiara, are not vested with the power to hireor discharge employees, they recommend to Marcalus or to Majurithe taking of disciplinary action against employees when necessary.Asked whether it is known throughout the plant that these employeeshave supervisory powers, Marcalus replied, "Yes, there is no questionabout that."Morock, Frank Gaglione and DiChiara are supervisory employees andthey will be excluded from the unit.We find that the production, maintenance and shipping employeesof the Company, exclusive of clerical and supervisory employees,constitute a unit appropriate for the. purposes of collective bargaining,and that. said unit will insure to employees of the Company the fullbenefit of their right to self organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the Company's employees can best be resolved by meansWe shall direct that such an electionbe held..At the hearing the, Association requested that eligibility to votein the election should be determined on the basis of the Company'spay roll for April 4, 1941. The Union, however, requested thateligibility be determined on the basis of the Company's pay roll forJanuary 3, 1941.The Company desires the use of a more recent payroll for the determination of eligibility.We believe that the purposesof the Act will be best effectuated by determining eligibility as ofthe present date.We shall direct that all employees of the Company2 Prior to the hearing,Morock had been inducted into the military training of theUnited States under the provisions of the Selective Training and Service Act of 1940,54 Stat. 885. MARCALUS MANUFACTURING CO., PNC.111in the appropriate unit who were employed during the pay-rollperiod immediately preceding this Direction of Election, subject, tosuch limitations and additions as are set forth in the Direction 3shall be eligible to vote.Upon the basis of the above findings of fact and upon the entire.record. in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Marcalus Manufacturing Co., Inc., EastPaterson,New Jersey,within the meaning of Section 9 (c) andSection 2(6) and(7) of the NationalLaborRelations Act.2.All production,maintenance,and shipping employees of theCompany, exclusive of clerical and supervisory employees,constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations ActDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby-DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Marcalus Manufacturing Co., Inc., East Paterson, New Jersey,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidIn accordancewith our practice we shall direct that employees not at workduring saidpay-roll period because they were`in theactive military service or training of the UnitedStatesshall beeligibleto vote.A question was raised at thehearing concerning.certainemployees who voluntarily applied for and were inducted into military service or trainingunder the provisionsof the Selective Trainingand ServiceAct of 1940, 54 Stat.588, 50U. S. C. 'A. App.70.Section 303 (a)thereof provides that any personbetween certainage limits"shall be afforded anopportunity to volunteer for inductioninto the land ornaval forcesof the United States"-for the training and service prescribedin the Statute.Section 308 providesfor the restoration of employmentwithout loss of employment status,pay, or seniority to "any personinductedinto the land or navalforces underthe Act,"provided a certificateof satisfactoryservice is obtained by such person,provided that heremains qualified to performthe duties of the position, and provided that "the employer'scircumstances have [not] so changed as to make it impossible or unreasonable to do so."Thus the statute makes no distinction in its provisionsrelatingto restoration of em-ploymentbetween thosepersonswho have volunteered for induction and those who havebeen Inducted by operation of the selectiveservice machinery.We bold thatthe employeesin question are within the contemplationof the Direction,and shall be eligibleto vote. 112DECISIONS OF NATIONAL. LABOR" RELATIONS BOARDRules.and Regulations, among all'production, maintenance and ship-ping employees of the Company who were employed during the,pay-rollperiod immediately preceding the date of this Direction ofElection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States,. or temporarily laid off, butexcluding clerical and supervisory employees, and those who havesince quit or been discharged for cause, to, determine whether theydesire to be represented by Textile Workers Union of America, affil-iated with the Congress- of Industrial Organizations, or by MarcalusEmployees Association, for the purposes of collective bargaining; orby neither.[SAME TITLE]ORDER VACATING AND SETTING ASIDE DECISION ANI)DIRECTION OF ELECTION, AND PERMITTING WITH-DRAWAL OF PETITION WITHOUT PREJUDICEAugust 5, 1941The Board, on "July 23, 1941, having given due notice that oilAugust 4, 1941, or as soon thereafter as might be convenient, unlesssufficient cause to be contrary should then appear, it would permitthe withdrawal of the petition for investigation and certification ofrepresentatives filed herein and would vacate and set aside itsDecision and Direction of Election, dated July 2, 1941. withoutprejudice to the rights of any of the parties to file a new petitionshould they so desire, and no objections having been filed with theBoard,..IT Is HEREBY ORDERED that the said Decision and Direction of Elec-tion, dated July 2, 1941, be, and it hereby is, vacated and set aside; and'ITISFURTHER ORDERED that the, request of the petitioner for permis-sion to withdraw its petition without prejudice be, and it hereby is,granted, and that the aforesaid case be, and it hereby is, closed.33 N. L. R. B., No. 23a.